DETAILED ACTION
Prosecution History
	Claims 1-19 were filed.
	Claims 1, 7, 8, 11, 16, and 17 have been amended.
	Claims 1 and 3-19 are pending and allowed.

Allowable Subject Matter
Claims 1 and 3-19 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Wu et al. U.S. Patent No. 10,721859 (“Wu”) discloses an example machinery includes an automated crop management motorized vehicle having an intelligent, modularized image sensor (e.g. camera or video) system that is portable to other crop management vehicles such as a combine, planter or a tillage machine. The image sensor system includes a framework having a bank of procedures for monitoring and control of navigation, spray application, weeding, seeding, machine configuration, in real time as the machines go through a crop field throughout a crop cycle.
Ferguson et al. U.S. Patent No. 9,221,461 (“Ferguson”) teaches methods and systems for detection of a construction zone using information from a plurality of sources are described. In an example, a computing device, configured to control the vehicle, may be configured to receive information, from a plurality of sources, relating to detection of a construction zone on the road on which the vehicle is travelling.
However, regarding independent claims 1 and 11, the prior art of record fails to teach or
suggest the following claimed subject matter:
such that an unobscured region of the initial three-dimensional representation remains; and 
control an operation of one or more components of the agricultural machine based on the unobscured region of the initial three-dimensional representation of the field.”
	Claims 3-10 and 12-19 depend on allowable claims 1 and 11 respectively, and are therefore allowable due to their dependency on allowable subject matter.
	Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668